


FORM OF
CHURCHILL DOWNS INCORPORATED
PERFORMANCE SHARE UNIT AGREEMENT
______________ PERFORMANCE SHARE UNITS
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made as of the ______
day of ____________, ______ by and between ______________ (the “Executive”), and
Churchill Downs Incorporated (the “Company”), a Kentucky corporation with its
principal place of business at 600 N. Hurstbourne Parkway, Louisville, Kentucky
40222.
WITNESSETH:
WHEREAS, the Company maintains the Churchill Downs Incorporated 2007 Omnibus
Stock Incentive Plan (the “Plan”) which was approved by shareholders of the
Company at the 2007 Annual Meeting of Shareholders on June 28, 2007;
WHEREAS, the Plan provides for the granting of performance share units based on
shares of the Company’s common stock, no par value per share (the “Common
Stock”) in accordance with the terms and provisions thereof and the Executive is
a person eligible for participation under the Plan;
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company at its meeting on _________________ authorized and directed the
Company to make an award of performance share units to the Executive under the
terms and conditions set forth in this Agreement; and
WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of such award.
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, and for other good and valuable consideration, the mutuality,
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.Grant of Performance Share Units. Subject to the further terms, conditions and
restrictions contained in this Agreement, the Company hereby grants to the
Executive ___________ performance share units (the “PSUs”) which are equal to an
equivalent number of shares of the Company’s Common Stock, in consideration for
services to be performed by the Executive as an employee of the Company and its
subsidiaries. As long as the PSUs are subject to the Restrictions set forth in
Section 3 of this Agreement, such PSUs shall be deemed to be, and are referred
to in this Agreement as, the “Performance Share Units”. The number of PSUs
ultimately earned by the Executive and for which the Restrictions shall lapse
will depend upon the Company’s performance on two performance criteria -
cumulative Adjusted EBITDA and cumulative Free Cash Flow (both as defined in the
Company’s 10Q and 10K SEC filings) - weighted 50% each, over the PSU performance
period, which is ______________ through _____________ (the “Performance
Period”). The actual number of PSUs earned by the Executive and for which, the
Restrictions shall lapse will be determined at the first meeting of the
Committee following the completion of the Performance Period and the filing, on
Form 10-K, of the Company’s _______ Annual Report, at which time the Committee
will certify whether the performance criteria have been satisfied and will
review and approve the Company’s calculation of the Company’s performance on the
two measures’ specified performance criteria. The total number of PSUs to be
settled in shares of Company Common Stock pursuant to Section 5(a) will vary
between 0-200% of the target award amount depending on where in the specified
performance range for each measure the Company’s performance during the
Performance Period on the two measures falls. There will be a minimum level
below which the Executive will receive 0% of the target award, and




--------------------------------------------------------------------------------




correspondingly a maximum performance level which, even if exceeded, will not
generate more than 200% of the target award. Notwithstanding the preceding, PSUs
ultimately earned and for which the Restrictions shall lapse will also be
subject to modification pursuant to Section 5(a) based on the Total Shareholder
Return (“TSR”) over the Performance Period relative to the Russell 2000 Index
over the Performance Period. The cumulative Adjusted EBITDA, cumulative Free
Cash Flow and TSR targets for the Performance Period are set forth in Appendix
B. The performance achieved on each of the cumulative Adjusted EBITDA and the
cumulative Free Cash Flow will be added together and divided by two to determine
the actual percentage payout of the target award amount.
2.Adjustments in Performance Share Units.
(a)
In the event of any change in the outstanding Common Stock by reason of a stock
dividend or distribution (or distribution on Common Stock of any security
convertible into securities of the Company), recapitalization, merger,
consolidation, split-up, combination, subdivision, reclassification, exchange of
shares or the like, the Committee shall make equitable adjustments in the
Performance Share Units so that the Performance Share Units represent the same
percentage of the Company’s equity as was the case immediately prior to such
change. Any new, additional or different securities to which the Executive shall
be entitled in respect of Performance Share Units by reason of such adjustment
shall be deemed to be Performance Share Units and shall be subject to the same
terms, conditions and restrictions as the Performance Share Units so adjusted.

(b)
Subject first to the application of the provisions of Section 5(d), in the event
Company merges, consolidates or effects a share exchange with another entity, or
all or a substantial portion of Company’s assets or outstanding capital stock
are acquired (whether by merger, purchase or otherwise) by another entity (any
such entity being hereafter referred to as the “Successor”) each of the
Performance Share Units (or, as applicable a result of the application of
Section 5(d), each of the Restricted Stock Units) shall automatically be
converted into and replaced by Performance Share Units (or, as applicable as a
result of the application of Section 5(d), Restricted Stock Units) representing
shares of common stock, or such other class of securities having rights and
preferences no less favorable than the Performance Share Units (or, as
applicable as a result of the application of Section 5(d), the Restricted Stock
Units), of the Successor, and the number of Performance Share Units (or, as
applicable a result of the application of Section 5(d), Restricted Stock Units)
shall be correspondingly adjusted, so that Executive shall have the right to
that number of Performance Share Units (or, as applicable as a result of the
application of Section 5(d), the Restricted Stock Units) representing shares of
common stock of the Successor that have a value equal, as of the date of the
merger, conversion or acquisition, to the value, as of the date of the merger,
conversion or acquisition, of the Performance Share Units (or, as applicable as
a result of the application of Section 5(d), the Restricted Stock Units).

3.Restrictions. During applicable periods of restriction determined in
accordance with Section 5 of this Agreement, Performance Share Units, and all
rights with respect to such Performance Share Units, may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or otherwise encumbered or
disposed of and shall be subject to the risk of forfeiture contained in Section
4 of this Agreement (such limitations on transferability and risk of forfeiture
being herein referred to as the “Restrictions”), and the Executive shall not
have any rights of a stockholder, including, no right to vote the Performance
Share Units, receive dividends thereon (provided, dividend equivalents shall
accrue and vest on the Performance Share Units and be paid in cash at the same
time as the Restrictions lapse on the earned PSUs), or purchase any securities
pursuant to that certain Rights Agreement dated as of March 19, 1998, between
the Company and The Fifth Third Bank (as successor Rights Agent to Bank of
Louisville), as amended, and as the same may be amended, modified or
supplemented from time to time.




--------------------------------------------------------------------------------




4.Forfeiture of Performance Share Units. Subject to Section 5 below, in the
event that the Executive’s employment with the Company and its subsidiaries
terminates for any reason, such event shall constitute an “Event of Forfeiture”
and all PSUs which at that time are Performance Share Units shall thereupon be
forfeited by the Executive to the Company without payment of any consideration
by the Company, and neither the Executive nor any heir, personal representative,
successor or assign of the Executive shall have any right, title or interest in
or to such Performance Share Units.
5.Lapse of Restrictions.
(a)
The Restrictions on the respective Performance Share Units shall lapse per the
schedules immediately below, provided, however, that Executive remains an
employee of the Company as of the last day of the Performance Period, subject to
Sections 5(c), 5(e) and 5(f) below:

Target Achievement
(where X = percentage 
achievement of Target)
Initial Percentage of PSUs for which
Restrictions may lapse (the “Initial Percentage”)
X<85%
0%
X=85%
50%
85%<X<100%
Percentage is linearly interpolated within range (See Appendix C)
X=100%
100%
100%<X<115%
Percentage is linearly interpolated within range (See Appendix C)
X=115%
150%
115%<X<120%
Percentage is linearly interpolated within range (See Appendix C)
X>120%
200%



The Initial Percentage of PSUs for which the Restrictions may lapse as set forth
above shall then be modified as follows to determine the final percentage of
PSUs for which the Restrictions shall lapse and that will be settled in shares
of Company Common Stock pursuant to Section 5(b):
Relative TSR (Y) Measured
Against the Russell 2000 Index
Final Percentage of PSUs for which Restrictions lapse and which become
non-forfeitable (the “Final Percentage”)
Y<25th Percentile
75% of Initial Percentage
25th Percentile<Y<75th Percentile
100% of Initial Percentage
Y>75th Percentile
125% of Initial Percentage



(b)
Unless otherwise provided in Section 5(e), within ninety (90) days following the
end of the Performance Period, the Company shall settle the Final Percentage of
PSUs (or, as applicable pursuant to Section 5(d), the Restricted Stock Units) in
shares of Company Common Stock and deliver to the Executive a certificate (or
record as a book entry and deliver evidence of same to the Executive) (without
any restrictive endorsement referring to such Restrictions) for such PSUs (or,
as applicable pursuant to Section 5(d), the Restricted Stock Units) for which
the Restrictions lapsed and which became non-forfeitable pursuant to Section 5.

(c)
In the event the Executive’s employment is terminated by the Company other than
for Cause (as defined in Appendix A), Disability (as defined in Appendix A) or
death, or if the Executive voluntarily resigns for Good Reason (as defined in
Appendix A) or retires on or after attaining age 65 with the consent of the
Company, then for purposes of determining any lapse of the Restrictions in (a)
above and the forfeiture of Performance Share Units (or, as applicable





--------------------------------------------------------------------------------




pursuant to Section 5(d), the Restricted Stock Units), if any, under Section 4
and Section 5, and, provided the Executive complies with the covenants set forth
in Section 6 (unless the provisions of Section 5(e) provide otherwise), the
Executive shall be entitled to a pro rata percentage of the Final Percentage of
PSUs determined under Section 5(a) based on the period of time elapsed between
the commencement of the Performance Period and the Executive’s date of
Termination of Employment (or, as applicable pursuant to Section 5(d), the
Restricted Stock Units), with such pro rata percentage of PSUs (or, as
applicable pursuant to Section 5(d), the Restricted Stock Units) to be settled
in shares of Company Common Stock at the same time and in the same manner as set
forth in Section 5(b).
(d)
In the event of a Change in Control (as defined in Appendix A) during the
Performance Period, the Performance Share Units (or, as applicable, the pro rata
percentage of PSUs determined pursuant to Section 5(c) or Section 5(f)) shall be
converted into Restricted Stock Units based on Company performance as of the
date of the Change in Control and as calculated using actual results for
completed quarters and TSR, as applicable, pursuant to the schedules set forth
in Section 5(a). Upon conversion into Restricted Stock Units, the Performance
Share Units (or, as applicable the pro rata percentage of PSUs determined
pursuant to Section 5(c) or Section 5(f)) shall cease to exist and shall
thereafter be null and void. The Restricted Stock Units that resulted from the
conversion shall be subject to the same adjustment provision set forth in
Section 2, the same Restrictions set forth in Section 3, the same forfeiture
provisions set forth in Section 4 and the same withholding and recoupment
requirements set forth in Section 7 that applied to the Performance Share Units
prior to their conversion into Restricted Stock Units pursuant to this Section
5(d). The Restrictions on the Restricted Stock Units shall lapse on the last day
of the Performance Period, provided, however, that such date occurs prior to a
Termination of Employment (as defined in Appendix A), but subject to Sections
5(c), 5(e) and 5(f).

(e)
If, during the 24-month period following a Change in Control (as defined in
Appendix A): (i) the Executive is terminated by the Company other than for
Cause, Disability or death, or (ii) the Executive voluntarily resigns for Good
Reason, all Restrictions on the respective Restrictive Stock Units that have not
been previously forfeited under Section 4 as of the date of Termination of
Employment shall lapse immediately as of the date of Termination of Employment
and the Company shall within thirty (30) days thereafter settle the Restricted
Stock Units in shares of Company Common Stock and deliver to the Executive a
certificate (or record as a book entry and deliver evidence of same to the
Executive) (without any restrictive endorsement referring to such Restrictions)
for such Restricted Stock Units for which the Restrictions lapsed and which
became non-forfeitable pursuant to Section 5.

(f)
In the event the Executive’s employment is terminated due to death or Disability
(as defined in Appendix A), the Executive shall be entitled to a pro rata
percentage of the Final Percentage of PSUs determined under Section 5(a) based
on the period of time elapsed between the commencement of the Performance Period
and the Executive’s date of Termination of Employment due to death or Disability
(or, as applicable pursuant to Section 5(d), the Restricted Stock Units), with
such pro rata percentage of PSUs (or, as applicable pursuant to Section 5(d),
the Restricted Stock Units) to be settled in shares of Company Common Stock at
the same time and in the same manner as set forth in Section 5(b).

6.Covenants.
(a)
Confidentiality. Executive agrees that Executive will not at any time during
Executive's employment with the Company or thereafter, except in performance of
Executive's obligations to the Company hereunder, disclose, either directly or
indirectly, any Confidential Information (as hereinafter defined) that Executive
may learn by reason of his association with the Company. The term "Confidential
Information" shall mean any past, present, or future





--------------------------------------------------------------------------------




confidential or secret plans, programs, documents, agreements, internal
management reports, financial information, or other material relating to the
business, strategies, services, or activities of the Company, including, without
limitation, information with respect to the Company's operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, including leases, regulatory status, compensation
paid to employees, or other terms of employment, and trade secrets, market
reports, customer investigations, customer lists, and other similar information
that is proprietary information of the Company; provided, however, the term
"Confidential Information" shall not include any of the above forms of
information which has become public knowledge, unless such Confidential
Information became public knowledge due to any act or acts by Executive or his
representative(s) in violation of this Agreement. Notwithstanding the foregoing,
Executive may disclose such Confidential Information when required to do so by a
court of competent jurisdiction, by any governmental agency having supervisory
authority over the business of the Company and/or its affiliates, as the case
may be, or by any administrative body or legislative body (including a committee
thereof) with jurisdiction to order Executive to divulge, disclose or make
accessible such information; provided, further, that in the event that Executive
is ordered by any such court or other government agency, administrative body, or
legislative body to disclose any Confidential Information, Executive shall (i)
promptly notify the Company of such order, (ii) at the reasonable written
request of the Company, diligently contest such order at the sole expense of the
Company as expenses occur, and (iii) at the reasonable written request of the
Company, seek to obtain, at the sole expense of the Company, such confidential
treatment as may be available under applicable laws for any information
disclosed under such order.
(b)
Non-Solicit. During Executive’s employment and for two (2) years immediately
following a Termination of Employment for any reason, Executive shall not,
without the prior written consent of the Company, solicit or induce any
then-existing employee of the Company or any of its subsidiaries to leave
employment with the Company or any of its subsidiaries or contact any
then-existing customer or vendor under contract with the Company or any of its
subsidiaries for the purpose of obtaining business similar to that engaged in,
or received (as appropriate), by the Company, except that Executive shall not be
precluded from (i) hiring any such employee who has been terminated by the
Company or its subsidiaries prior to commencement of employment discussions
between the Executive or his/her subsequent employer and such employee, (ii)
employing or contacting any such person who contacts Executive or his/her
subsequent employer on his or her own initiative without any otherwise
prohibited solicitation, or (iii) employing or contacting any person as a result
of general solicitations not specifically directed at the Company, any of its
subsidiaries or any of its employees.

(c)
Cooperation. Executive agrees that during his employment or following a
Termination of Employment for any reason, Executive shall, upon reasonable
advance notice, assist and cooperate with the Company as is reasonable with
regard to any investigation or litigation related to a matter or project in
which Executive was involved during Executive's employment. The Company shall
reimburse Executive for all reasonable and necessary expenses related to
Executive's services under this Section 6(c) (i.e., travel, lodging, meals,
telephone and overnight courier) within ten (10) business days of Executive
submitting to the Company appropriate receipts and expense statements.

7.Withholding and Recoupment Requirements. Whenever Restrictions lapse with
respect to Performance Share Units, the Company shall have the right to (i)
withhold from sums due to the Executive; (ii) require the Executive to remit to
the Company; or (iii) retain shares of Company Common Stock otherwise




--------------------------------------------------------------------------------




deliverable to the Executive; in an amount sufficient to satisfy any Federal,
state or local withholding tax requirements prior to making such payments or
delivering any such shares of Company Common Stock to the Executive. In
addition, to the extent the Executive violates the Company’s Corporate
Governance Policy (which is incorporated herein by reference) or to the extent
otherwise required under the Dodd-Frank Act or Company’s Executive Incentive
Compensation Recoupment Policy (which is incorporated herein by reference), the
Executive shall be obligated to return to Company all shares of Company Common
Stock previously delivered to Executive hereunder (or in the event such shares
subsequently were sold by the Executive, Executive shall disgorge to Company all
value received in such sale(s)) and any obligation for the Company to deliver
any future shares of Company Common Stock hereunder shall cease and shall be
rendered null and void.
8.Effect Upon Employment. Nothing contained in this Agreement shall confer upon
the Executive the right to continue in the employment of the Company or its
subsidiaries or affect any right that the Company or its subsidiaries may have
to terminate the employment of the Executive.
9.Amendment. This Agreement may not be amended, modified or supplemented except
with the consent of the Committee and by a written instrument duly executed by
the Executive and the Company.
10.Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and assigns. Executive accepts the award of PSUs hereunder subject to
all of the terms and conditions of this Agreement. Executive hereby agrees to
accept as binding, conclusive and final all reasonable decisions and
interpretations of the Committee upon any questions arising under this
Agreement, including without limitation, the interpretation of the Restrictions
imposed upon the PSUs.
11.Notices. Notices shall be deemed delivered if delivered personally or if sent
by registered or certified mail to the Company at its principal place of
business, as set forth above, and to Executive at the address as shall most
currently appear on the records of the Company, or at such other address as
either party may hereafter designate in writing to the other.
12.Investment Representation. If the PSUs awarded to the Executive under this
Agreement are not registered under the Securities Act of 1933, as amended,
pursuant to an effective registration statements, the Executive, if the
Committee shall reasonably deem it advisable, may be required to represent and
agree in writing (i) that any shares of Company Common Stock acquired by the
Executive under this Agreement will not be sold except pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or pursuant
to an exemption from registration under such Act, and (ii) that the Executive
has acquired such shares of Company Common Stock for his own account and not
with a view to the distribution thereof.
13.Compliance with Section 16(b). This Agreement and the grant of PSUs hereunder
is intended to comply with all applicable conditions of Rule 16(b)-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended. All transactions involving the Company’s executive officers are subject
to such conditions, regardless of whether the conditions are expressly set forth
in this Agreement. Any provision of this Agreement that is contrary to a
condition of Rule 16b-3 shall not apply.
14.Compliance With Other Laws And Regulations. The rights of the Executive and
the obligations of Company under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. Company shall not be
required to issue or deliver certificates for shares of Common Stock before [i]
the listing of such shares on any stock exchange or over-the-counter market,
such as NASDAQ, on which the Common Stock may then be listed or traded, and [ii]
the completion of any registration or qualification of any governmental body
which Company shall, in its sole discretion, determines to be necessary or
advisable. The Company agrees to use its best efforts to procure any such
listing, registration or qualification.
15.Severability. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of the remaining
provisions of the Agreement, and such invalid or unenforceable provision shall
be stricken to the extent necessary to preserve the validity and enforceability




--------------------------------------------------------------------------------




of the Agreement with the parties agreeing in such event to make all reasonable
efforts to replace such invalid or unenforceable provision with a valid
provision that will place the parties in approximately the same economic
position as contemplated hereunder.
16.Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the Commonwealth of Kentucky. The Executive consents to the exclusive
jurisdiction of the courts of the Commonwealth of Kentucky and of any federal
court located in Jefferson County, Kentucky in connection with any action or
proceeding arising out of or relating to this Agreement, any document or
instrument delivered pursuant to or in connection with this Agreement, or any
breach of this Agreement or any such document or instrument.
17.Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof.
18.Counterparts and Signatures. This Agreement may be signed in counterparts,
each of which shall be an original, with the effect as if the signatures thereto
and hereto were upon the same instrument. Signatures conveyed by facsimile or
PDF file shall constitute original signatures.
19.Code Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. To
the extent the PSUs under this Agreement are payable by reference to Executive’s
“Termination of Employment” such term and similar terms shall be deemed to refer
to Executive’s “separation from service,” within the meaning of Section 409A of
the Code. Notwithstanding any other provision in this Agreement, to the extent
the PSUs constitute nonqualified deferred compensation, within the meaning of
Section 409A, then if Executive is a specified Executive (within the meaning of
Section 409A of the Code) as of the date of Executive’s separation from service,
if such PSUs are payable upon Executive’s separation from service and would have
been paid prior to the six-month anniversary of Executive’s separation from
service, then the payment of such PSUs shall be delayed until the earlier to
occur of (A) the first day of the seventh month following Executive’s separation
from service or (B) the date of Executive’s death.


(Signature page follows.)






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed and delivered
this Agreement as of the date first above written.


 
EXECUTIVE
 




 
 
 
CHURCHILL DOWNS INCORPORATED


By:
Charles G. Kenyon
SVP HR
       (Authorized Representative)





--------------------------------------------------------------------------------




APPENDIX A
Definitions
(a)“Agreement” - see the recitals to this Agreement.
(b)“Base Salary” - means the Executive’s base salary as of the date the
Agreement is executed.
(c)“Board” means the Board of Directors of the Company.
(d)“Cause” for termination by the Company of Executive’s employment with the
Company means any of the following:
(i)the willful and continued failure of Executive to perform substantially his
duties to the Company (other than any such failure resulting from incapacity due
to disability), after a written demand to cure such failure (the “Demand to
Cure”) is delivered to Executive by the Chief Executive Officer which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties;
(ii)Executive’s conviction of, or plea of guilty or no contest to (A) a felony
or (B) a misdemeanor involving dishonesty or moral turpitude; or
(iii)the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the business or reputation of
the Company.
For purposes of this definition, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon specific authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel of the Company which
Executive honestly believes is within such counsel’s competence shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The Company shall give written
notice to Executive of the termination for Cause. Such notice shall state in
detail the particular act or acts or the failure or failures to act that
constitute the grounds on which the Cause termination is based and such notice
shall be given within six (6) months of the occurrence of, or, if later, the
Company’s actual knowledge of, the act or acts or the failure or failures to act
which constitute the grounds for Cause. Executive shall have sixty (60) days
upon receipt of the Demand to Cure in which to cure such conduct, to the extent
such cure is possible.
(e)“Change in Control” means the first to occur of the following events:
(i)the acquisition, directly or indirectly, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
"Person") of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of either the then outstanding voting
securities of the Company (the "Outstanding Company Common Stock") or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (w) any acquisition directly from the Company, (x) any acquisition by
the Company or any of its subsidiaries, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this definition;
(ii)individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board,




--------------------------------------------------------------------------------




but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii)consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, immediately following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Corporate Transaction or employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-Outstanding Company Common Stock resulting from such
Corporate Transaction or the Outstanding Company Voting Securities resulting
from such Corporate Transaction, except to the extent that such ownership
existed prior to the Corporate Transaction, and (C) at least a majority of the
members of the Board resulting from the Corporate Transaction were members of
the Incumbent Board at the time of the execution of the initial plan or action
of the Board providing for such Corporate Transaction; or
(iv)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(f)“Code” means the Internal Revenue Code of 1986, as amended from time-to-time.
(g)“Common Stock” means the common stock, no par value, of the Company.
(h)“Company” - see the recitals to this Agreement.
(i)“Disability” means that Executive becomes “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code or any successor provision and the applicable
regulations thereunder.
(j)“Exchange Act” means the Securities Exchange Act of 1934.
(k)“Executive” - see recitals to this Agreement.
(l)“Good Reason” for termination by Executive of Executive’s employment means
the occurrence (without Executive’s express written consent) of any one of the
following acts by the Company or failures by the Company to act:
(i)the assignment to Executive of any duties inconsistent in any material
respect with the position held by the Executive at the time this Agreement is
executed (including status, office, title and reporting requirements), or the
authority, duties or responsibilities of the position, or any other diminution
in any material respect in such position, authority, duties or responsibilities
unless agreed to by Executive;
(ii)the Company’s requiring Executive to be based at, or perform his principal
functions at, any office or location other than a location within 35 miles of
the Main Office unless such other location is closer to Executive’s then-primary
residence than the Main Office;
(iii)a material reduction in Base Salary;
(iv)a material reduction in Executive’s welfare benefits plans, qualified
retirement plan, or paid time off benefit unless other senior executives suffer
a comparable reduction; and
(v)any purported termination of Executive’s employment under this Agreement by
the Company other than for Cause, death or Disability.
Prior to Executive’s right to terminate employment for Good Reason, he shall
give written notice to the Company of his intention to terminate his employment
on account of a Good Reason. Such notice shall state




--------------------------------------------------------------------------------




in detail the particular act or acts or the failure or failures to act that
constitute the grounds on which Executive’s Good Reason termination is based and
such notice shall be given within six (6) months of the occurrence of the act or
acts or the failure or failures to act which constitute the grounds for Good
Reason. The Company shall have sixty (60) days upon receipt of the notice in
which to cure such conduct, to the extent such cure is possible.
(m)“Main Office” means 600 N. Hurstbourne Parkway, Louisville, Kentucky.
(n) “Termination of Employment” means a termination by the Company or by
Executive of Executive’s employment with the Company.






